Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to the applicant’s Request for Continued Examination filed on 07/26/2022.
Status of claims
Claims 1-20 are pending. Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email on 08/05/2022 by the applicant Mr. Nash Zogaib. 

(Currently Amended) A first multi-link device (MLD), the device comprising processing circuitry coupled to storage, the processing circuitry configured to: 
establish a multi-link communication between two or more first station devices (STAs) of the first MLD second STAs of a second MLD using two or more links, wherein each STA of the two or more first STAs is singly addressable instance within the first MLD; 
determine a first medium access control (MAC) address associated with a first link of the two or more links;
determine a second MAC address associated with a second link of the two or more links;
generate one or more pairwise security keys to be used in the multi-link communication on the two or more links; and
cause to send a frame to the second MLD using at least one combination of the one or more pairwise security keys, wherein the frame comprises a counter mode with cipher-block chaining message authentication code protocol (CCMP) header used for replay detection, and wherein the replay detection is for detecting an unauthorized retransmission.


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “a processing circuitry that is coupled to a storage. The processing circuitry is configured to: determine a multi-link communication with a first multi-link device comprising multiple links associated with multiple station devices (STAs) included in the first multi-link device. The processing circuitry determines a first medium access control (MAC) address associated with a first link of multiple links. The processing circuitry determines a second MAC address associated with a second link of multiple links. The processing circuitry generates multiple pairwise security keys to be used in the multi-link communication on multiple links. The processing circuitry causes to send a frame to the first multi-link device using combination of the multiple pairwise security keys”; in combination with all the elements of each independent claim as amended by Applicant on 08/05/2022. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491